JUSTICE STOUDER, dissenting: Respectfully, I must dissent. In my opinion, the Commission’s decision in this case was clearly against the manifest weight of the evidence. The record in this case does not support the finding of a hearing loss attributable to Dresser. Contrary to the majority’s assertion, the evidence in this case did not show exposure to noise levels for the requisite period of time as set forth in the statute. The majority and the Commission ignore the specific tests of Dresser showing decibel levels below the statutory limit and instead rely on testimony that it was noisy in department 330 and that it was difficult to communicate with others when welding was being done. Such evidence is insufficient when compared with actual decibel testing done by the employer. The majority is correct in its assertion that on two occasions the claimant was exposed to at least 115 decibels of noise. Nevertheless, the statute requires that exposure to over 115 decibels be for a period of at least 15 minutes. There is simply no evidence that the claimant was exposed to over 115 decibels for this period of time. The Commission relied on testimony that on some days the claimant performed air-arcing, an activity that in the 1970’s was shown to produce a decibel level of 117. Nevertheless, the Commission and the majority ignored the fact that the claimant wore ear protection when performing that task. Therefore, this evidence could not be relied upon to show exposure for over 15 minutes. There is simply no credible evidence in this case to show that the claimant was actually exposed to noise sufficient to cause hearing loss for the statutorily prescribed time limit. More importantly, it is clear from an examination of the record that the claimant suffered no hearing loss attributable to Dresser. The tests of the claimant’s own doctor show that there was no significant change in the claimant’s hearing loss between his examinations in 1981 and 1984. The claimant’s 1981 and 1984 audiograms were in the same basic configuration, but with a “slight decrease in hearing acuity.” This alleged slight decrease was not measured, and the 1981 audiogram was not included in the record. Although the 1981 audiogram was not available to the Commission, Dr. Goldstein referred to it in his report and relied on it in making his evaluation. Further, even a slight decrease in hearing acuity since 1981 would not necessarily mean that there was a loss attributable to Dresser, since the claimant did not begin working for Dresser until the end of 1982. The tests of Dr. Goldstein showing audiograms with the same basic configuration in 1981 and 1984 establish that there was no hearing loss attributable to Dresser. Because I find the decision of the Commission to be manifestly against the weight of the evidence, I would reverse the circuit court’s confirmation of that decision. In my opinion, the claimant failed to show exposure to sufficient noise levels for the time periods prescribed by the statute and also failed to show a hearing loss attributable to Dresser. For these reasons, I must dissent. RAKOWSKI, J., joins in this dissent.